Title: To Benjamin Franklin from Joseph Gridley, 25 February 1779
From: Gridley, Joseph
To: Franklin, Benjamin


May it please your Excellency
Nantes 25th Feby 1779
Having been informed of your Intentions, to appoint a Consul for the United States of America to reside in France. My own observation from the various difficulties that have frequently happen’d since my stay here, between the Masters & Marriners in the American Trade, and other matters, make it highly Necessary in my opinion, such appointment should take place.

I have been prevail’d on by several of my Friends, to make application to your Excellency for that purpose, & flatter myself that your knowledge of me, and in a more particular manner, that of my Father & Family, whose attachment to the American Independence & Liberty, is undoubted, together with my knowledge of the French Language, & in a general way, their Customs, renders it, not altogether an improper application.
One great inducement I have to address your Excellency on this Subject, is, the difficulty of getting to America, not only the risque, but the Ships, which are now about takeing their departure, are so Crowded with Passengers, who have lately obtained their enlargement from confinement & prisons, whose circumstances are deploreable, give them, in the Eye of Humanity a very great prefferance, & of course obliges me to remain till a more conveinant oppertunity.
I shall write to my Family in Boston, to interest their Friends in Congress, for a Confirmation of such appointment, if your Excellency should approve of him, who has the Honor to be with the most profound Respect. Your Excellency’s Most obedient most obliged & Very Humble Servant
Joseph Gridley

if yr. Excellency should be pleased to favour me, with an Answer. direct to me chez Monsr Hamelin pres La Bourse. a Nantes

